DETAILED ACTION

The Information Disclosure Statement(s) filed 04/02/2021 and 03/31/2022 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“auxiliary fuel port” found in claim 30.
“a connection arrangement configured to cooperate with  the auxiliary fuel port to operationally connect the floor system thereto” found in claim 32.
“wherein the auxiliary fuel port is located within the cabin” found in claim 46.
“an auxiliary fuel port disposed within said cabin” found in claim 48. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 39, 41, 42, 44, 45, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 31-49 which are dependent on claim 30 are similarly rejected.
Claim 30 recites in the preamble the subcombination of an “a floor system designed for use with an aircraft” that is inconsistent with the body of the claim that recites limitations directed to the combination of an “aircraft including a cabin characterized by a first capacity defined by a number of personnel in a predetermined position which may be accommodated therein”, “an auxiliary fuel port”, and the “floor system”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “aircraft including a cabin characterized by a first capacity defined by a number of personnel in a predetermined position which may be accommodated therein” is not an inherent component of the “floor system”. For purposes of examination, Examiner will construe the preamble to be “an aircraft comprising:”
The term “high-density material” in claim 39 is a relative term which renders the claim indefinite. The term “high-density material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Some form of control unit, controller, calculation medium, or fuel pump capable of determining an amount of fuel. The floor system as defined in claim 30 would be incapable of determining an amount of fuel on its own. 
The term “thereof” in claim 42 is a relative term which renders the claim indefinite. The term “thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the elements defined in claim 30, it is unclear if the controller would be directing operation of the aircraft, the predetermined positions for personnel, or supplying fuel to the aircraft. For purposes of examination, Examiner will construe the claim to read, “The aircraft of claim 30, further comprising a controller to direct operation of supplying fuel to the aircraft.” 
The term “thereof” in claim 44 is a relative term which renders the claim indefinite. The term “thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the elements defined in claim 30, it is unclear whether the measurements pertain to the fuel tanks, the floor panels, the aircraft, or the aircraft cabin. For purposes of examination, Examiner will construe the claim to read, “The aircraft of claim 30, wherein a height of the fuel tanks and floor panel does not exceed one quarter a width of the fuel tanks and floor panel.” 
The term “thereof” and “a height of the cabin” in claim 45 is a relative term which renders the claim indefinite. The term “thereof”  and “a height of the cabin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the elements defined in claim 30, it is unclear whether the measurements pertain to the fuel tanks, the floor panels, or the aircraft. For purposes of examination, Examiner will construe the claim to read, “The aircraft of claim 30, wherein the height of the fuel tanks and floor panel does not exceed about 15% of the height of the cabin”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 49 recites the broad recitation “the cabin of the aircraft and the floor system”, and the claim also recites “being detachably installed therewithin” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, Examiner will construe the claim to read, “The aircraft of claim 30, wherein the floor system is detachably installed therewithin.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-34, 36-40, 44-47, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carr et al. (US 20180244397 A1).
Regarding claim 30, Carr teaches an aircraft comprising: a cabin characterized by a first capacity defined by a number of personnel in a predetermined position which may be accommodated therein (Figure 1A depicts an aircraft in which personnel may be accommodated), the aircraft further including an auxiliary fuel port (¶ [0025] teaches an outlet or pump), the floor system being configured to be detachably installed within said cabin (¶ [0023]), the floor system comprising: one or more top panels constituting, when the floor system is installed in the aircraft, a floor of the cabin (Figure 1A, element 30 depicts a top panel that constitutes a floor); and one or more fuel tanks disposed below the one or more top panels and defining an internal space for containing liquid fuel therewithin (Figure 1A, Figure 2A-3B. ¶ [0023]), at least one of said one or more fuel tanks being configured for connection to said auxiliary fuel port for supplying said fuel to the aircraft (¶ [007-008, 0023-0025]); wherein the cabin with the floor system installed therein is characterized by a second capacity being equal to said first capacity (abstract limitation with no structural relevance).
Regarding claim 31, Carr teaches the invention discussed in claim 30, further comprising two or more of said one or more fuel tanks (Figures 2A-3B), said one or more fuel tanks being configured to be connected to one another such that contents thereof are in fluid communication (¶ [0023-0025], Figure 3B).
Regarding claim 32, Carr teaches the invention discussed in claim 30, further comprising a connection arrangement (¶ [0023-0025], Figure 3B) configured to cooperate with the auxiliary fuel port to operationally connect the floor system thereto, thereby facilitating the supply of fuel (¶ [0025]).
Regarding claim 33, Carr teaches the invention discussed in claim 32, wherein said connection arrangement comprises a conduit extending therefrom (¶ [0023-0024], Figure 3B).
Regarding claim 34, Carr teaches the invention discussed in claim 34, wherein said connection arrangement comprises a pump (¶[0025]) configured to force fuel contained within the floor system toward said auxiliary fuel port (Carr doesn’t explicitly teach this, but teaches all of the structural limitations therein. As such, the pump may be considered so configurable).
Regarding claim 36, Carr teaches the invention discussed in claim 30, wherein said one or more top panels (Figure 1A element 30) comprises at least one armor layer (Carr teaches the use of foam substrates 106 comprised within paneling in Figures 2A-2B, and 4A-5C. Further, the fuel cells comprised within the panels may be made from Kevlar, metal, polymer, plastic, or any other rigid material ¶ [0029]).
Regarding claim 37, Carr teaches the invention discussed in claim 30, further comprising one or more bottom panels opposite said one or more top panels (Figure 1A, Figures 2A-2B element 112), said one or more bottom panels comprising at least one armor layer (Foam substrates 106 found in Figures 2A-2B, and 4A-5C. Further, the fuel cells comprised within the panels may be made from Kevlar, metal, polymer, plastic, or any other rigid material ¶ [0029]).
Regarding claim 38, Carr teaches the invention discussed in claim 36, wherein said at least one armor layer comprises a plurality of elements made of a refractory material (Kevlar, ¶ [0029]).
Regarding claim 39, Carr teaches the invention discussed in claim 36, wherein said at least one armor layer comprises a layer made of a high-density material (Closed cell foam substrate ¶ [0004-0005, 0030]).
Regarding claim 40, Carr teaches the invention discussed in claim 30, wherein an interior of each of at least some of said one or more fuel tanks comprises a plurality of partitions, dividing the interior into sections (Figures 2A-3B).
Regarding claim 44, Carr teaches the invention discussed in claim 30, wherein a height of the fuel tanks and floor panel does not exceed one quarter a width of the fuel tanks and floor panel (Figures 2A and 2B).
Regarding claim 45, Carr teaches the invention discussed in claim 30, wherein the height of the fuel tanks and floor panel does not exceed about 15% of the height of the cabin (Figure 1A). 
Regarding claim 46, Carr teaches the invention discussed in claim 30, wherein the auxiliary fuel port is located within the cabin (Figure 1A). 
Regarding claim 47, Carr teaches the invention discussed in claim 30, wherein said aircraft is a helicopter (Figure 1A). 
Regarding claim 49, Carr teaches the invention discussed in claim 30, wherein the floor system is detachably installed therewithin (¶ [0023]). 

Claim(s) 30-33, 41-42, 46, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirk et al. (US 20150107682 A1).
Regarding claim 30, Kirk teaches an aircraft comprising: a cabin (Figure 1, ¶ [0008, 0031, 0048]) characterized by a first capacity defined by a number of personnel in a predetermined position which may be accommodated therein (Figure 1 depicts an aircraft cabin frame in which personnel may be accommodated), the aircraft further including an auxiliary fuel port (Figure 4b, Figures 6 and 7), the floor system being configured to be detachably installed within said cabin (Figure 10), the floor system comprising: one or more top panels constituting, when the floor system is installed in the aircraft, a floor of the cabin (Figure 1); and one or more fuel tanks disposed below the one or more top panels and defining an internal space for containing liquid fuel therewithin (Figure 1, element 2. Figure 2. Claim 5), at least one of said one or more fuel tanks being configured for connection to said auxiliary fuel port for supplying said fuel to the aircraft (Figure 2. ¶ [0035]); wherein the cabin with the floor system installed therein is characterized by a second capacity being equal to said first capacity (abstract limitation with no structural relevance).
Regarding claim 31, Kirk teaches the invention discussed in claim 30, further comprising two or more of said one or more fuel tanks (Figure 2), said one or more fuel tanks being configured to be connected to one another such that contents thereof are in fluid communication (demonstrated in Figure 2).
Regarding claim 32, Kirk teaches the invention discussed in claim 30, further comprising a connection arrangement configured to cooperate with the auxiliary fuel port to operationally connect the floor system thereto (Figures 1 and 2), thereby facilitating the supply of fuel (abstract, ¶ [0035]).
Regarding claim 33, Kirk teaches the invention discussed in claim 32, wherein said connection arrangement comprises a conduit extending therefrom (as depicted in Figures 1, 2, 4b, 6, and 7).
Regarding claim 41, Kirk teaches the invention discussed in claim 30, wherein the fuel supply system is configured to determine an amount of fuel drawn therefrom (¶ [0041]).
Regarding claim 42, Kirk teaches the invention discussed in claim 30, further comprising a controller to direct operation of supplying fuel to the aircraft (¶ [0041]).
Regarding claim 46, Kirk teaches the invention discussed in claim 30, wherein the auxiliary fuel port is located within the cabin (¶ [0008, 0031, 0048]).
Regarding claim 49, Kirk teaches the invention discussed in claim 30, wherein the floor system is detachably installed therewithin (Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43 is rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20180244397 A1).
Regarding claim 43, Carr teaches the invention discussed in claim 30, but fails to explicitly teach wherein said predetermined position is a sitting position. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that personnel on board an aircraft will either be in a standing, sitting, or laying position as it witnessed in any movie comprising people in an aircraft. Further, it is well known in the art that pilots sit down when piloting aircraft. 

Claim(s) 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 20150107682 A1).
Regarding claim 43, Kirk teaches the invention discussed in claim 30, but fails to explicitly teach wherein said predetermined position is a sitting position. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that personnel on board an aircraft will either be in a standing, sitting, or laying position as it witnessed in any movie comprising people in an aircraft. Further, it is well known in the art that pilots sit down when piloting aircraft.

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20180244397 A1) in view of Liardon (US 20130068878 A1).
Regarding claim 35, Carr teaches the invention discussed in claim 30, but fails to specifically teach wherein one or more of the one or more fuel tanks comprises an inner liner configured to self-seal in event of puncture. However, Liardon teaches a reservoir system (Figure 3) analogous to Carr’s fuel tanks (¶ [0019] of Liardon specifically teaches that the reservoir may be used for fuel) wherein one or more of the one or more fuel tanks comprises an inner liner configured to self-seal in event of puncture (Figures 4A-4C. Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Carr’s fuel tank system such that it was capable of self-seal in the event of a projectile puncture (as taught by Liardon).

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 20150107682 A1) in view of Tweet et al. (US 20080264951 A1).
Regarding claim 35, Kirk teaches the invention discussed in claim 30, but fails to specifically teach wherein one or more of the one or more fuel tanks comprises an inner liner configured to self-seal in event of puncture. However, Tweet teaches a fuel tank system (Figure 2) analogous to Kirk’s wherein one or more of the one or more fuel tanks comprises an inner liner configured to self-seal in event of puncture (Figures 4 and 5. Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Kirk’s fuel tank system such that it was capable of self-seal in the event of a bullet puncture (as taught by Tweet). 

Claim(s) 48-49 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 20150107682 A1) in view of Barbosa et al. (US 20110272526 A1).
Regarding claim 48, Kirk teaches a method of loading an aircraft with fuel, the aircraft including a cabin characterized by a first capacity defined by a number of personnel in a predetermined position which may be accommodated therein (Figure 1 depicts an aircraft cabin frame in which personnel may be accommodated. Further, ¶ [0008, 0031, 0048] all teach the auxiliary fuel tanks located in a cargo cabin), the aircraft further including an auxiliary fuel port disposed within said cabin (Figure 4b, Figures 6 and 7), the method comprising: providing a floor system according to claim 30 (see response to claim 30); detachably installing said floor system to a floor of the cabin (Figure 10); providing fuel within said fuel tanks (abstract); connecting said fuel tanks to said auxiliary fuel port (Figures 1, 2, 4b). Kirk fails to specifically teach loading personnel into said cabin; wherein said personnel are standing and/or seated on said floor system. However, Barbosa teaches an analogous fuel system for an aircraft (Figures 1 and 2) and specifically notes that commercial and military transport aircraft are typically designed to carry a given load of passengers, cargo, or both, and this is facilitated by placing the auxiliary fuel systems below the passenger deck (¶[0003]). Further, it is well known in the art that aircraft cargo cabins are suitable for personnel to enter as well. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that an aircraft may be loaded with personnel into a cabin, and that the personnel may be standing or seated upon the floor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	
Peryea et al. (US 20170313434 A1)- Same art and fuel system found in Carr. Peryea renders obvious and would stand as a ground of rejection for most of the claims rejected by Carr. 
Fink et al. (US 20150307178 A1)- Helicopter frame with fuel tanks located in the sub-floor.
Fink et al. (US 20150136906 A1)- Helicopter fuel tanks located in sub-floor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644